

116 HJ 66 IH: War Powers Amendments of 2019
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 66IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. DeFazio submitted the following joint resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONTo amend the War Powers Resolution.
	
 1.Short titleThis Act may be cited as the War Powers Amendments of 2019. 2.Revision of War Powers ResolutionThe War Powers Resolution (50 U.S.C. 1541–1548) is amended by striking out all after the resolving clause and inserting in lieu thereof the following:
			
				1.Short title; purpose; congressional legislative authority
 (a)Short titleThis joint resolution may be cited as the War Powers Resolution. (b)PurposeIt is the purpose of this joint resolution to fulfill the intent of the framers of the Constitution of the United States and ensure that the collective judgment of both the Congress and the President will apply to—
 (1)the introduction of the Armed Forces into hostilities; (2)the continued use of the Armed Forces in hostilities; and
 (3)the participation of the Armed Forces in certain military operations of the United Nations. (c)Congressional legislative authorityAmong the powers granted to the Congress by the Constitution are—
 (1)the power to declare war; (2)the power of the purse (No Money shall be drawn from the Treasury, but in Consequence of Appropriations made by Law); and
 (3)the power to make all laws necessary and proper for carrying into execution not only its own powers but also all other powers vested by the Constitution in the Government of the United States, or in any department or officer thereof.
						2.Emergency uses of the Armed Forces in hostilities
 (a)In generalThe Armed Forces may be introduced into hostilities only as follows: (1)Declaration of warPursuant to a declaration of war by the Congress.
						(2)Specific statutory authorization
 (A)In generalIn accordance with a specific statutory authorization described in subparagraph (B). (B)Specific statutory authorization describedA specific statutory authorization for introduction of the Armed Forces into hostilities described in this subparagraph shall—
 (i)clearly define the mission, objectives, and geographic scope of the Armed Forces; (ii)require the President to seek from the Congress a subsequent specific authorization to expand the mission, objectives, or geographic scope of the Armed Forces; and
 (iii)provide for termination of the authorization for such use of the Armed Forces unless the Congress enacts a joint resolution providing a subsequent specific authorization for such use of the Armed Forces.
 (3)Armed attack on united statesTo the extent necessary— (A)to repel an armed attack upon the United States;
 (B)to take necessary and appropriate retaliatory actions in the event of such an attack; or (C)to forestall the direct and imminent threat of such an attack.
 (4)Armed attack on the armed forcesTo the extent necessary— (A)to repel an armed attack against Armed Forces located outside the United States; or
 (B)to forestall the direct and imminent threat of such an attack. (5)Evacuation of united states citizensTo the extent necessary to protect United States citizens or nationals while evacuating them as rapidly as possible from a situation, outside the United States, that directly and imminently threatens their lives or liberty and—
 (A)the threatened deprivation of life or liberty is contrary to international law or is otherwise illegal; and
 (B)in a case where the source of the threat is within a foreign country, the threat is supported by the government of that country or the government of that country is unable or unwilling to control the situation.
							The President shall make every effort to terminate any such threat without using the Armed Forces.
			 Before using the Armed Forces to protect United States citizens or
			 nationals being evacuated from a foreign country in accordance with this
			 paragraph, the President shall, where possible, obtain the consent of the
 government of that country.(b)Conditions on emergency use of armed forcesAny use of the Armed Forces in accordance with paragraph (3), (4), or (5) of subsection (a)— (1)is subject to the requirements of sections 3, 4, and 5; and
 (2)shall be limited, in terms of the Armed Forces which are used and the manner in which they are used, to such use as is essential in order to achieve the purpose described in that paragraph.
 (c)Funding limitationFunds appropriated or otherwise made available under any law may not be obligated or expended for any introduction, other than an introduction described in subsection (a), of the Armed Forces into hostilities.
					3.Consultation between the President and Congress
					(a)Requirements for consultation
 (1)The President, in every possible instance, shall consult with the Congress before the Armed Forces are introduced into hostilities in accordance with paragraph (3), (4), or (5) of section 2(a). After every such introduction, the President shall consult regularly with the Congress until the Armed Forces are no longer in hostilities.
 (2)The President, in every possible instance, shall consult with the Congress— (A)before Armed Forces are introduced into the territory, airspace, or waters of a foreign country while equipped for combat, except for deployments which relate solely to supply, replacement, repair, or training of such forces;
 (B)before Armed Forces are introduced into the territory, airspace, or waters of a foreign country in which there are already Armed Forces equipped for combat if such introduction would substantially enlarge the number of Armed Forces equipped for combat located in that country or otherwise substantially increase the military capabilities of such forces; or
 (C)before committing Armed Forces to an operation authorized by the United Nations Security Council under chapter VII of the United Nations Charter.
 (b)Executive-Legislative consultative groupThe consultation required by subsection (a) shall include participation by— (1)the President, the Secretary of State, the Secretary of Defense, the Director of Central Intelligence, the Director of National Intelligence, and those senior executive branch officials designated by the President;
 (2)the Speaker, the Minority leader and Majority leader, the Majority whip and Minority whip, the chair and ranking member of the Committee on Foreign Affairs, the chair and ranking member of the Committee on Armed Services, the chair and ranking member of the Permanent Select Committee on Intelligence of the House of Representatives, and any other Members of the House of Representatives designated by the Speaker or the Minority leader; and
 (3)the Majority and Minority leader, the Majority whip and Minority whip, the chair and ranking member of the Committee on Foreign Relations, the chair and ranking member of the Committee on Armed Services, the chair and ranking member of the Select Committee on Intelligence of the Senate, and any Senator designated by the Majority or Minority leader.
 (c)What consultation requiresIn order to satisfy the consultation requirement of this section, the President must ask Members of Congress for their advice and opinions before the decision is made to introduce the Armed Forces, and in no event later than 48 hours prior to introduction of the Armed Forces. Such consultation requires that all information relevant to the situation must be made available to the Members of Congress being consulted. The consultation requirement of this section is not met, however, if the Congress is merely informed about the situation.
					4.Reports to the Congress
 (a)Reporting requirementThe President shall submit the report described in subsection (b) no later than 48 hours after the Armed Forces are introduced into hostilities in accordance with paragraph (3), (4), or (5) of section 2(a).
 (b)Description of report requiredThe report required by subsection (a) is a written report submitted by the President to the Speaker and Minority Leader of the House of Representatives, the President pro tempore and Minority Leader of the Senate, and the Executive-Legislative consultative group described in section 3(b) on the same calendar day, setting forth—
 (1)the circumstances necessitating the introduction of the Armed Forces; (2)the specific constitutional and legislative authority under which such introduction took place; and
 (3)the estimated scope and duration of the hostilities or the involvement of the Armed Forces, as the case may be.
 Any such report shall state expressly that it is being submitted pursuant to this section.(c)Additional informationThe President shall provide such other information as the Congress may request in the fulfillment of its constitutional responsibilities with respect to committing the Nation to war and to the use of the Armed Forces abroad.
 (d)Continuing reportsWhenever the Armed Forces are introduced into hostilities the President shall, so long as the Armed Forces continue to be involved in those hostilities, report to the Congress periodically on the status of such hostilities as well as on the scope and estimated duration of such hostilities, but in no event shall the President report to the Congress less often than once every three months.
					5.Congressional action with respect to hostilities
 (a)Receipt of section 4(a) reportEach report submitted pursuant to section 4(a) shall be referred to the Committee on Foreign Affairs of the House of Representatives and to the Committee on Foreign Relations of the Senate for appropriate action. If, when the report is transmitted, the Congress has adjourned sine die or has adjourned for any period in excess of three calendar days, the Speaker of the House of Representatives and the President pro tempore of the Senate, if they deem it advisable (or if they are petitioned by at least 30 percent of the membership of their respective Houses) shall jointly request the President to convene the Congress in order that it may consider the report and take appropriate action pursuant to this section.
					(b)Requirement for specific statutory authorization for continued involvement
 (1)In generalWithin 30 calendar days after the Armed Forces are introduced into hostilities in accordance with paragraph (3), (4), or (5) of section 2(a), the President shall remove the Armed Forces from those hostilities unless the Congress—
 (A)has declared war; (B)has enacted a joint resolution providing specific authorization for such use of the Armed Forces as described in paragraph (2);
 (C)has extended by law such 30-day period; or (D)is physically unable to meet as a result of an armed attack upon the United States.
							This 30-day period shall be extended for not more than an additional 15 days if the President
			 determines and certifies to the Congress in writing that unavoidable
			 military necessity respecting the safety of the Armed Forces requires the
			 continued use of the Armed Forces in the course of bringing about their
 prompt removal from hostilities.(2)Joint resolution describedA joint resolution providing specific authorization for such use of the Armed Forces described in this paragraph shall—
 (A)clearly define the mission, objectives, and geographic scope of the Armed Forces; (B)require the President to seek from the Congress a subsequent specific authorization to expand the mission, objectives, or geographic scope of the Armed Forces; and
 (C)provide for termination of the authorization for such use of the Armed Forces unless the Congress enacts a joint resolution providing a subsequent specific authorization for such use of the Armed Forces.
 (c)Funding limitationUnless one of the numbered paragraphs of subsection (b) applies, after the expiration of the period specified in that subsection (including any extension of that period in accordance with that subsection), funds appropriated or otherwise made available under any law may not be obligated or expended to continue the involvement of the Armed Forces in the hostilities. This subsection does not, however, prohibit the use of funds to remove the Armed Forces from hostilities.
					6.Congressional expedited procedures
 (a)Resolutions subject to proceduresAs used in this section, the term privileged resolution means a joint resolution— (1)that provides specific authorization for the use of the Armed Forces in hostilities, so long as that resolution contains only provisions which are relevant to those hostilities; and
 (2)that is introduced after the President has submitted a written request to the Congress for enactment of such an authorization with respect to those or related hostilities.
						(b)Procedure in house of representatives
 (1)This subsection applies to the consideration of a privileged resolution in the House of Representatives.
 (2)A privileged resolution introduced in the House of Representatives shall be referred, upon introduction, to the Committee on Foreign Affairs. A privileged resolution shall not be sequentially referred.
						(3)
 (A)If, at the end of 10 calendar days after the introduction of a privileged resolution, the Committee on Foreign Affairs has not reported that resolution, that committee shall be discharged from further consideration of that resolution and that resolution shall be considered a privileged resolution and placed on the appropriate calendar of the House.
 (B)After a privileged resolution has been placed on the appropriate calendar, no other resolution with respect to the same or related hostilities may be reported by or be discharged from any committee under this subsection while the first resolution—
 (i)is before the House of Representatives (including remaining on the calendar); (ii)is before the Senate (including remaining on the calendar) unless the Senate has had a vote on final passage with respect to the resolution and a majority of those voting did not vote in the affirmative;
 (iii)is before a committee of conference or otherwise awaiting disposition of amendments between the Houses; or
 (iv)is awaiting transmittal to the President or is before the President. (4) (A) (i)At any time after a privileged resolution has been placed on the appropriate calendar, it is in order for any Member of the House of Representatives to move that the House resolve itself into the Committee of the Whole House on the State of the Union for the consideration of that resolution. The motion is highly privileged.
 (ii)The motion under clause (i) is in order even if a previous motion to the same effect has been disagreed to.
 (B)All points of order against a privileged resolution and consideration of the resolution are waived. If the motion under subparagraph (A) is agreed to, the privileged resolution shall remain the unfinished business of the House until disposed of, to the exclusion of all other business, except as provided in paragraph (5)(A). A motion to reconsider the vote by which the motion described in subparagraph (A) is disagreed to is not in order.
 (C)General debate on a privileged resolution shall not exceed 4 hours, which shall be divided equally between a Member favoring and a Member opposing the resolution.
							(D)
 (i)At the conclusion of general debate, a privileged resolution shall be considered for amendment under the 5-minute rule.
 (ii)Debate on all amendments shall not exceed 12 hours. After the expiration of that period, no further amendments shall be in order.
 (iii)Except as provided in the next sentence, debate on each amendment, and any amendments thereto, shall not exceed one hour. If the Committee on Foreign Affairs reports an amendment in the nature of a substitute to the text of a privileged resolution, that amendment shall be considered to be original text for purposes of amendment and debate on each amendment to that amendment, and any amendments thereto, shall not exceed one hour.
 (E)At the conclusion of consideration of amendments to a privileged resolution, the Committee of the Whole shall rise and report the resolution back to the House, and the previous question shall be considered as ordered on the resolution, with any amendments adopted in the Committee of the Whole, to final passage without intervening motion, except one motion to recommit with or without instructions.
							(5)
 (A)Except as provided in subparagraph (B), if, before the passage by the House of Representatives of a privileged resolution of the House, the House receives a privileged resolution from the Senate with respect to the same or related hostilities, then the following procedures shall apply:
 (i)The resolution of the Senate shall not be referred to a committee. (ii)With respect to the privileged resolution of the House—
 (I)the procedure in the House shall be the same as if no resolution had been received from the Senate; but
 (II)the vote on final passage shall be on the resolution of the Senate (if the resolutions are identical), or on the resolution of the Senate (if they are not identical) with the text of the resolution of the House inserted in lieu of the text of the resolution of the Senate; and the vote on final passage shall occur without debate or any intervening action.
 (iii)Upon disposition of a privileged resolution received from the Senate, consideration of the privileged resolution of the House shall no longer be privileged under this section.
 (B)If the House receives from the Senate a privileged resolution before any privileged resolution is introduced in the House with respect to the same or related hostilities, then the resolution of the Senate shall be referred to the Committee on Foreign Affairs, and the procedures in the House with respect to that resolution shall be the same under this subsection as if the resolution received had been introduced in the House.
 (C)If the House receives from the Senate a privileged resolution after the House has disposed of an identical privileged resolution, it shall be in order to proceed by a highly privileged, nondebatable motion to consideration of the resolution of the Senate, and that resolution shall be disposed of without debate and without amendment.
 (6)A motion to disagree to amendments of the Senate to a privileged resolution of the House and request or agree to a conference with the Senate, or a motion to insist on the House amendments to a privileged resolution of the Senate and request or agree to a conference of the Senate, is highly privileged.
						(7)
 (A)If the conferees are unable to agree on resolving the differences between the two Houses with respect to a privileged resolution within 72 hours after the second House is notified that the first House has agreed to conference, they shall report back to their respective House in disagreement.
 (B)Notwithstanding any rule of the House of Representatives concerning the printing of conference reports in the Congressional Record or concerning any delay in the consideration of such reports, a conference report with respect to a privileged resolution, including a report filed in disagreement, shall be acted on in the House of Representatives not later than 2 session days after the first House files the report or, in the case of the House acting first, the report has been available for 2 hours. The conference report (and any amendment reported in disagreement) shall be deemed to have been read. Debate on such a conference report shall be limited to 3 hours, equally divided between, and controlled by the Majority Leader and the Minority Leader (or their designees).
 (C)As used in subparagraph (B), the term session day means a day on which the House of Representatives convenes. (8)This subsection is enacted by the House of Representatives—
 (A)as an exercise of the rulemaking power of the House of Representatives, and as such it is deemed a part of the Rules of the House, but applicable only with respect to the procedure to be followed in the House in the case of a privileged resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of the House to change its rules (so far as relating to the procedure of the House) at any time, in the same manner, and to the same extent as in the case of any other rule of the House.
							(c)Procedures in the senate
 (1)This subsection applies to the consideration of a privileged resolution in the Senate. (2)For purposes of this subsection, the term session days means days on which the Senate is in session.
 (3)A privileged resolution introduced in the Senate shall be referred to the Committee on Foreign Relations.
						(4)
 (A)If the Committee on Foreign Relations has not reported a privileged resolution (or an identical resolution) at the end of 7 calendar days after the introduction of that resolution, that committee shall be discharged from further consideration of that resolution, and that resolution shall be placed on the appropriate calendar of the Senate.
 (B)After a committee reports or is discharged from a privileged resolution, no other resolution with respect to the same or related hostilities may be reported by or be discharged from such committee while the first resolution—
 (i)is before the Senate (including remaining on the calendar); (ii)is before the House of Representatives (including remaining on the calendar), unless the House has had a vote on final passage with respect to the resolution and a majority of those voting did not vote in the affirmative;
 (iii)is before a committee of conference or otherwise awaiting disposition of amendments between the Houses; or
 (iv)is awaiting transmittal to the President or is before the President. (5) (A) (i)When the committee to which a privileged resolution is referred has reported, or has been discharged under paragraph (4) from further consideration of that resolution, it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for any Member of the Senate to move to proceed to the consideration of the resolution, notwithstanding any rule or precedent of the Senate, including Rule 22. Except as provided in clause (ii) of this subparagraph or subparagraph (B) of this paragraph (insofar as it relates to germaneness and relevancy of amendments), all points of order against a privileged resolution and consideration of the resolution are waived. The motion is privileged and is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall be in order, except that such motion may not be entered for future disposition. If a motion to proceed to the consideration of a privileged resolution is agreed to, the resolution shall remain the unfinished business of the Senate, to the exclusion of all other business, until disposed of, except as otherwise provided in paragraph (6)(A).
 (ii)Whenever a point of order is raised in the Senate against the privileged status of a resolution that has been laid before the Senate and been initially identified as privileged for consideration under this subsection upon its introduction, such point of order shall be submitted directly to the Senate. The point of order, The resolution is not privileged under the War Powers Resolution, shall be decided by the yeas and the nays after four hours of debate, equally divided between, and controlled by, the Member raising the point of order and the manager of the resolution, except that in the event the manager is in favor of such point of order, the time in opposition thereto shall be controlled by the Minority Leader or his designee. Such point of order shall not be considered to establish precedent for determination of future cases.
								(B)
 (i)Consideration in the Senate of a privileged resolution, and all amendments and debatable motions in connection therewith, shall be limited to not more than 12 hours, which, except as otherwise provided in this subsection, shall be equally divided between, and controlled by, the Majority Leader and the Minority Leader, or by their designees. The Majority Leader or the Minority Leader or their designees may, from the time under their control on the resolution, allot additional time to any Senator during the consideration of any amendment, debatable motion, or appeal.
 (ii)Only amendments which are germane and relevant to a privileged resolution are in order. (iii)Debate on any amendment to a privileged resolution shall be limited to two hours, except that this limitation does not apply to an amendment in the nature of a substitute to the text of the resolution that is reported by the Committee on Foreign Relations. Debate on any amendment to an amendment shall be limited to 1 hour.
 (iv)The time of debate for each amendment shall be equally divided between, and controlled by, the mover of the amendment and the manager of the resolution, except that in the event the manager is in favor of any such amendment, the time in opposition thereto shall be controlled by the Minority Leader or his designee.
 (v)One amendment by the Minority Leader is in order to be offered under a 1-hour time limitation immediately following the expiration of the 12-hour time limitation if the Minority Leader has had no opportunity prior thereto to offer an amendment to the privileged resolution. One amendment may be offered to the amendment of the Minority Leader under the preceding sentence, and debate shall be limited on such amendment to one-half hour which shall be equally divided between, and controlled by, the mover of the amendment and the manager of the resolution, except that in the event the manager is in favor of any such amendment, the time in opposition thereto shall be controlled by the Minority Leader or his designee.
 (vi)A motion to postpone or a motion to recommit a privileged resolution is not in order. A motion to reconsider the vote by which a privileged resolution is agreed to or disagreed to is in order, except that such motion may not be entered for future disposition, and debate on such motion shall be limited to 1 hour.
 (C)Whenever all the time for debate on a privileged resolution has been used or yielded back, no further amendments may be proposed, except as provided in subparagraph (B)(iii), and the vote on the adoption of the resolution shall occur without any intervening motion or amendment, except that a single quorum call at the conclusion of the debate if requested in accordance with the Rules of the Senate may occur immediately before such vote.
 (D)Appeals from the decisions of the Chair relating to the application of the Rules of the Senate to the procedure relating to a privileged resolution shall be limited to one-half hour of debate, equally divided between, and controlled by, the Member making the appeal and the manager of the resolution, except that in the event the manager is in favor of any such appeal, the time in opposition thereto shall be controlled by the Minority Leader or his designee.
							(6)
 (A)Except as provided in subparagraph (B), if, before the passage by the Senate of a privileged resolution of the Senate, the Senate receives a privileged resolution from the House of Representatives with respect to the same or related hostilities, then the following procedures shall apply:
 (i)The privileged resolution of the House of Representatives shall not be referred to a committee. (ii)With respect to the privileged resolution of the Senate—
 (I)the procedure in the Senate shall be the same as if no resolution had been received from the House of Representatives; but
 (II)the resolution of the House of Representatives shall be considered to have been read for the third time; the vote on final passage shall be on the resolution of the House of Representatives (if such resolutions are identical) or on the resolution of the House of Representatives (if not identical), with the text of the resolution of the Senate inserted in lieu of the text of the resolution of the House of Representatives; and such vote on final passage shall occur without debate or any intervening action.
 (iii)Upon disposition of a privileged resolution received from the House of Representatives, it shall no longer be in order to consider the resolution originated in the Senate.
 (B)If the Senate receives a privileged resolution from the House of Representatives before any privileged resolution is introduced in the Senate with respect to the same or related hostilities, then the resolution received shall be referred to the Committee on Foreign Relations, and the procedures in the Senate with respect to that resolution shall be the same under this section as if the resolution received had been introduced in the Senate.
 (7)If the Senate receives a privileged resolution from the House of Representatives after the Senate has disposed of an identical privileged resolution, it shall be in order to proceed by nondebatable motion to consideration of the resolution received by the Senate, and that resolution shall be disposed of without debate and without amendment.
						(8)
							(A)
 (i)The time for debate in the Senate on all motions required for the disposition of amendments between the Houses shall not exceed 2 hours, equally divided between, and controlled by, the mover of the motion and the manager of the resolution at each stage of the proceedings between the two Houses, except that in the event the manager is in favor of any such motion, the time in opposition thereto shall be controlled by the Minority Leader or his designee. In the case of any disagreement between the two Houses of Congress with respect to a privileged resolution which is not resolved, any Senator may make any motion or motions referred to in this clause within 2 session days after action by the second House or before the appointment of conferees, whichever comes first.
 (ii)In the event the conferees are unable to agree within 72 hours after the second House is notified that the first House has agreed to conference, they shall report back to their respective House in disagreement.
 (iii)Notwithstanding any rule in the Senate concerning the printing of conference reports in the Congressional Record or concerning any delay in the consideration of such reports, such report, including a report filed or returned in disagreement, shall be acted on in the Senate not later than 2 session days after the first House files the report or, in the case of the Senate acting first, the report is first made available on the desks of the Senators. Debate in the Senate on a conference report or a report filed or returned in disagreement on any such resolution shall be limited to 3 hours, equally divided between, and controlled by, the Majority Leader and the Minority Leader, and their designees.
 (B)If a privileged resolution is vetoed by the President, the time for debate in consideration of the veto message on such measure shall be limited to 20 hours in the Senate, equally divided between, and controlled by, the Majority Leader and the Minority Leader, and their designees.
 (9)This subsection is enacted by the Senate— (A)as an exercise of the rulemaking power of the Senate, as such it is deemed a part of the Rules of the Senate but applicable only with respect to the procedure to be followed in the Senate in the case of a privileged resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of the Senate to change its rules (so far as relating to the procedure of the Senate) at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate.
							7.Judicial review
 (a)Standing of members of CongressAny Member of Congress may bring an action in the United States District Court for the District of Columbia for declaratory judgment and injunctive relief on the ground that the President or the Armed Forces have not complied with any provision of this joint resolution.
 (b)JusticiabilityIn any action described in subsection (a), the court shall not decline to make a determination on the merits on the ground that the issue of compliance is a political question or is otherwise nonjusticiable.
 (c)Congressional intentNotwithstanding the number, position, or party affiliation of any plaintiffs in an action described in subsection (a), it is the intent of the Congress that the court—
 (1)infer congressional disapproval of the involvement of the Armed Forces in hostilities; and (2)find that an impasse exists between the Congress and the executive branch which requires judicial resolution.
 (d)Expedited considerationAny court in which an action described in subsection (a) is heard shall accord such action the highest priority and shall announce its judgment as speedily as the requirements of article III of the Constitution permit.
					(e)Judicial remedy
 (1)If the court in an action described in subsection (a) finds that the President has failed to submit a report required by section 4(a) of this joint resolution, the court shall—
 (A)direct the President to submit that report; and (B)specify the date on which the Armed Forces were introduced into hostilities.
 (2)If the court in an action described in subsection (a) finds that section 2 or section 5(b) of this joint resolution has been violated, the court shall direct the President to remove the Armed Forces from the hostilities. The Armed Forces shall be removed pursuant to the court’s order—
 (A)immediately; or (B)if the President determines and certifies to the Congress in writing that unavoidable military necessity respecting the safety of the Armed Forces requires the continued use of the Armed Forces in the course of bringing about their prompt removal from hostilities, within a period not to exceed 30 days after the order is issued.
 (f)AppealsAny judgment in an action described in subsection (a) shall be directly appealable to the United States Supreme Court.
					8.Rules of interpretation
 (a)Other statutes and treatiesAuthority to introduce the Armed Forces into hostilities shall not be inferred— (1)from any provision of law (including any provision in effect before the date of enactment of this joint resolution), including any provision contained in any appropriation Act, unless that provision specifically authorizes the introduction of the Armed Forces into hostilities and states that it is intended to constitute specific statutory authorization within the meaning of this joint resolution; or
 (2)from any treaty heretofore or hereafter ratified unless that treaty is implemented by legislation specifically authorizing the introduction of the Armed Forces into hostilities and stating that it is intended to constitute specific statutory authorization within the meaning of this joint resolution.
 (b)Congressional action or inactionThe failure of the Congress to adopt a measure— (1)terminating, limiting, or prohibiting the involvement of the Armed Forces in hostilities; or
 (2)finding that the President or the Armed Forces are acting in violation of this joint resolution, may not be construed as indicating congressional authorization or approval of, or acquiescence in, the involvement of the Armed Forces in any hostilities or as a finding by the Congress that such involvement is consistent with this joint resolution.9.DefinitionsFor purposes of this joint resolution, the following definitions apply:
 (1)Armed ForcesThe term Armed Forces means the Armed Forces of the United States. (2)HostilitiesThe term hostilities includes a situation where overt acts of warfare are taking place, such as—
 (A)the exchange of fire between regular or irregular military forces; or (B)the aerial or naval bombardment of military or civilian targets by regular or irregular military forces,
						regardless of whether the Armed Forces are directly or indirectly participating in the exchange of
 fire or the bombardment.(3)IntroduceThe term introduce includes— (A)any commitment, engagement, or other involvement of the Armed Forces in hostilities, including the taking of self-defense measures by the Armed Forces in response to an attack or threatened attack;
 (B)the assigning or detailing of members of the Armed Forces to command, coordinate, participate in the movement of, accompany, or provide logistical support or training for any foreign regular or irregular military forces if those forces are involved in hostilities (regardless of whether those hostilities involve insurgent forces or the military forces of a foreign country); and
 (C)the assigning or detailing of members of the Armed Forces to an operation authorized by the United Nations Security Council under chapter VII of the United Nations Charter.
 (4)United states; countryThe terms United States and country, when used in a geographic sense, include territories and possessions. 10.Separability clauseIf any provision of this joint resolution or the application thereof to any person or circumstance is held invalid, the remainder of the joint resolution and the application of such provision to any other person or circumstance shall not be affected thereby..
		